4 U.S. 152 (____)
4 Dall. 152
Bell
versus
Andrews,
Supreme Court of United States.

But, by the COURT:
The payment of the consideration money, may, certainly, be proved by parol evidence. The agreement, being then executed by one of the parties, is not affected by the act of assembly; and it is settled, that the English statute against frauds and perjuries, was never extended to Pennsylvania. The act of assembly does not make a parol agreement, for the sale of lands, void; though it restricts the operation of the agreement, as to the acquisition of an interest in the land, and no title in fee simple can be derived under it. But, certainly, an action will lie to recover damages for the non-performance of such an agreement.
The objection to the evidence over-ruled.